Case 18-09108-RLM-11             Doc 63 Filed 12/11/18 EOD 12/11/18 16:06:55                      Pg 1 of 7
                               SO ORDERED: December 11, 2018.




                               ______________________________
                               Robyn L. Moberly
                               United States Bankruptcy Judge




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


    In re:                                                  Chapter 11
                           1
    USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                           Debtor.




   ORDER AUTHORIZING THE DEBTOR AND DEBTOR IN POSSESSION TO
  EMPLOY OMNI MANAGEMENT GROUP, INC. AS CLAIMS AND NOTICING
AGENT PURSUANT TO 28 U.S.C. § 156(c), EFFECTIVE AS OF THE PETITION DATE

             This matter came before the Court on the Application For An Order Authorizing The

Debtor To Employ Omni Management Group As Claims And Noticing Agent Effective As Of The

Petition Date (the “Application”), filed by USA Gymnastics as debtor and debtor in possession

(the “Debtor” or “USAG”), for the entry of an order pursuant to section 156(c) of title 28 of the


1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11          Doc 63     Filed 12/11/18        EOD 12/11/18 16:06:55      Pg 2 of 7



United States Code, Rule 2002 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Local Rule 1007-2 of the Local Rules of the United States Bankruptcy Court for the

Southern District of Indiana (the “Local Rules”), and upon consideration of the Declaration of

Brian Osborne in Support of the Application (the “Osborne Declaration”); and the Court finds

that (i) it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this matter

is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2); (iii) the relief requested in the

Application is in the best interests of the Debtor, its estate, and creditors; and (iv) Omni is

disinterested and neither holds nor represents any interest adverse to the Debtor or its estate with

respect to the matters on which Omni is to be retained; and after due deliberation, and good and

sufficient cause appearing therefore, the Court hereby determines the Motion should be

GRANTED.

       IT IS HEREBY ORDERED:

       1.      The Application is granted as set forth herein.

       2.      The Debtor is authorized to retain Omni effective as of the Petition Date under the

terms of the Engagement Letter, and Omni is authorized and directed to perform noticing services

and to receive, maintain, record and otherwise administer the proofs of claim filed in the Debtor’s

chapter 11 case, and all related tasks, all as described in the Application (the “Claims and Noticing

Services”).

       3.      Omni shall serve as the custodian of court records and shall be designated as the

authorized repository for all proofs of claim filed in this chapter 11 case and is authorized and

directed to maintain official claims registers for each of the Debtor and to provide the Clerk with

a certified duplicate thereof upon the request of the Clerk.




                                                 2
Case 18-09108-RLM-11          Doc 63      Filed 12/11/18      EOD 12/11/18 16:06:55          Pg 3 of 7



       4.      Omni is authorized to take such other actions to comply with all duties set forth in

the Application, including but not limited to, the following:

               (a) prepare and serve required notices and documents in the chapter 11 case in
                   accordance with the Bankruptcy Code and the Bankruptcy Rules in the form
                   and manner directed by the Debtor and/or the Court including, (i) notice of the
                   commencement of the chapter 11 case and the initial meeting of creditors under
                   Bankruptcy Code § 341(a), (ii) notice of any claims bar date, (iii) notices of
                   transfers of claims, (iv) notices of objections to claims and objections to
                   transfers of claims, (v) notices of any hearings on a disclosure statement and
                   confirmation of the Debtor’s plan or plans of reorganization, including under
                   Bankruptcy Rule 3017(d), (vi) notice of the effective date of any plan and
                   (vii) all other notices, orders, pleadings, publications and other documents as
                   the Debtor or Court may deem necessary or appropriate for an orderly
                   administration of the case.

               (b) If requested, manage the publication of legal notices;

               (c) Maintain an official copy of the Debtor’s Schedules of Assets & Liabilities and
                   Statement of Financial Affairs (collectively, the “Schedules”), listing the
                   Debtor’s known creditors and amounts owed thereto;

               (d) Maintain (i) a list of all potential creditors, equity holders and other parties-in-
                   interest; and (ii) a “core” mailing list consisting of all parties described in
                   sections 2002(i), (j) and (k) and those parties that have filed a notice of
                   appearance pursuant to Bankruptcy Rule 9010; update said lists and make said
                   lists available upon request by a party-in-interest or the Clerk;

               (e) Furnish a notice to all potential creditors of the last date for the filing of proofs
                   of claim and a form for the filing of a proof of claim, after such notice and form
                   are approved by this Court, and notify said potential creditors of the existence,
                   amount and classification of their respective claims as set forth in the Schedules,
                   which may be effected by inclusion of such information (or the lack thereof, in
                   a case where the Schedules indicate no debt due to the subject party) on a
                   customized proof of claim form provided to potential creditors;

               (f) Provide for the filing of claims electronically through the case website and
                   maintain a post office box or address for the purpose of receiving claims and
                   returned mail, and process all mail received;

               (g) For all notices, motions, orders or other pleadings or documents served, prepare
                   and file or cause to be filed with the Clerk a declaration or certificate of service
                   within seven (7) business days of service which includes (i) either a copy of the
                   notice served or the docket numbers(s) and title(s) of the pleading(s) served,
                   (ii) a list of persons to whom it was mailed (in alphabetical order) with their
                   addresses, (iii) the manner of service, and (iv) the date served;


                                                  3
Case 18-09108-RLM-11      Doc 63     Filed 12/11/18      EOD 12/11/18 16:06:55          Pg 4 of 7



           (h) Process all proofs of claim received, including those received by the Clerk’s
               Office, and check said processing for accuracy, and maintain the original proofs
               of claim in a secure area;

           (i) Maintain the official claims register for the Debtor (the “Claims Register”) on
               behalf of the Clerk; upon the Clerk’s request, provide the Clerk with a certified,
               duplicate unofficial Claims Register; and specify in the Claims Register the
               following information for each claim docketed: (i) the claim number assigned,
               (ii) the date received, (iii) the name and address of the claimant and agent, if
               applicable, who filed the claim, (iv) the amount asserted, (v) the asserted
               classification(s) of the claim (e.g., secured, unsecured, priority, etc.), (vi) the
               applicable Debtor, and (vii) any disposition of the claim;

           (j) Implement necessary security measures to ensure the completeness and
               integrity of the Claims Register and the safekeeping of the original claims;

           (k) Record all transfers of claims and provide any notices of such transfers as
               required by Bankruptcy Rule 3001(e);

           (l) Relocate, by messenger or overnight delivery, all of the court-filed proofs of
               claim to Omni’s offices, not less than weekly;

           (m) Upon completion of the docketing process for all claims received to date for the
               case, turn over to the Clerk copies of the claims register for the Clerk’s review
               (upon the Clerk’s request);

           (n) Monitor the Court’s docket for all notices of appearance, address changes, and
               claims-related pleadings and orders filed and make necessary notations on
               and/or changes to the claims register and any service or mailing lists, including
               the identification and elimination of duplicative names and addresses from such
               lists;

           (o) Identify and correct any incomplete or incorrect addresses in any mailing or
               service lists;

           (p) Assist in the dissemination of information to the public and respond to requests
               for administrative information regarding the case as directed by the Debtor or
               the Court, including through the use of a case website and/or call center.

           (q) If the case is converted to one under chapter 7, contact the Clerk’s Office within
               three (3) days of the notice to Omni of entry of the order converting the case;

           (r) Thirty (30) days prior to the close of this case, to the extent practicable, request
               that the Debtor submit to the Court a proposed Order dismissing Omni and
               terminating the services of such agent upon completion of its duties and
               responsibilities and upon the closing of these case;




                                              4
Case 18-09108-RLM-11         Doc 63      Filed 12/11/18     EOD 12/11/18 16:06:55         Pg 5 of 7



               (s) Within seven (7) days of notice to Omni of entry of an order closing the chapter
                   11 case, provide to the Court the final version of the claims register as of the
                   date immediately before the close of the case; and,

               (t) At the close of this case, consult with the Clerk's Office on the disposition of
                   original documents, which may include delivery to a different federal agency.

       5.      The Claims Register shall be open to the public for examination without charge

during regular business hours and on a case-specific website maintained by Omni.

       6.      Omni is authorized and directed to obtain a post office box or address for the receipt

of proofs of claim.

       7.      Omni is authorized to take such other action to comply with all duties set forth in

the Application.

       8.      The Debtor is authorized to compensate Omni in accordance with the terms of the

Engagement Letter upon the receipt of reasonably detailed invoices setting forth the services

provided by Omni and the rates charged for each, and to reimburse Omni for all reasonable and

necessary expenses it may incur, upon the presentation of appropriate documentation, without the

need for Omni to file fee applications or otherwise seek Court approval for the compensation of

its services and reimbursement of its expenses.

       9.      Omni shall maintain records of all services showing dates, categories of services,

fees charged and expenses incurred, and shall serve monthly invoices on the Debtor, the Office of

the United States Trustee, counsel for the Debtor, counsel for any official committee monitoring

the expenses of the Debtor, and any party-in-interest who specifically requests service of the

monthly invoices.

       10.     Pursuant to section 503(b)(1)(A) of the Bankruptcy Code, the fees and expenses of

Omni under this Order shall be an administrative expense of the Debtor’s estate.




                                                  5
Case 18-09108-RLM-11          Doc 63     Filed 12/11/18    EOD 12/11/18 16:06:55         Pg 6 of 7



       11.     In the event Omni is unable to provide the services set forth in this Order, Omni

will immediately notify the Clerk’s Office and Debtor’s counsel and cause to have original proofs

of claim and computer information turned over to another claims and noticing agent with the

advice and consent of the Clerk’s Office.

       12.     Omni may not cease providing claims processing services during the Debtor’s

bankruptcy case for any reason, including nonpayment, without prior order of the Court

authorizing Omni to do so; provided, however, that Omni may seek such an order on expedited

notice by filing a request with the Court and serving notice of such request on the Debtor, the

Office of the United States Trustee, counsel for the Debtor and the Clerk’s Office, by facsimile or

overnight delivery; provided further, that except as expressly precluded herein, the Debtor and

Omni under the Engagement Letter may terminate or suspend other services.

       13.     After entry of an order terminating Omni’s services or upon the closing of the

Debtor’s bankruptcy case, Omni will be responsible for archiving all proofs of claim with a federal

agency, in consultation with the Clerk’s Office, and will be compensated by the Debtor’s

bankruptcy estate for those costs.

       14.     Omni may apply its retainer to all pre-petition invoices.

       15.     Omni shall comply with all applicable provisions of the Bankruptcy Code,

Bankruptcy Rules, Local Rules, and any other general orders or applicable guidelines issued by

this Court.

       16.     The Debtor and Omni are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order in accordance with the Application.

       17.     In the event of any inconsistency between the Engagement Letter, the Application,

and the Order, the Order shall govern.




                                                6
Case 18-09108-RLM-11         Doc 63     Filed 12/11/18     EOD 12/11/18 16:06:55      Pg 7 of 7



       18.     Notwithstanding any term in the Engagement Letter to the contrary, this Court

retains exclusive jurisdiction with respect to all matters arising from or related to the

implementation, interpretation, and enforcement of this Order.

       19.     Notwithstanding any provision of the Bankruptcy Rules to the contrary, this Order

is immediately effective and enforceable upon its entry.


                                               ###




                                                7
